        Case 1:20-cv-00143-DAD-EPG Document 13 Filed 01/21/21 Page 1 of 3


1
2
3
4
5
6
7                                     UNITED STATES DISTRICT COURT
8                                     EASTERN DISTRICT OF CALIFORNIA
9
10
      JEFFREY MOORE,                                         Case No. 1:20-cv-00143-DAD-EPG
11
                        Plaintiff,                           STIPULATION TO CONTINUE
12                                                           PRETRIAL SCHEDULE; ORDER
                 v.
13
14                                                           Dept: #10, 6th Floor
      PANOCHE WATER DISTRICT, DOES 1-20,                     Judge: HON. ERICA P. GROSJEAN
15
                        Defendants.
16
17           This Stipulation is entered into by and among Plaintiffs and Defendant, by and through their
18   respective counsel, to continue the pretrial schedule in this matter following the parties settlement
19
     discussions. The continuance is requested due to the fact that the parties have been engaged in
20
     settlement discussions, and are hereby requesting a Settlement Conference being ordered by the Court
21
22   to allow the parties to continue efforts to settle the matter. Both parties have made settlement

23   demands and the parties believe that a Settlement Conference would be beneficial in advancing the
24   prospects of such resolution to the matter. In addition, the parties have refrained from engaging in
25
     expensive portions of discovery to keep costs low to facilitate a possible settlement.
26
             This continuance of dates will not impact the trial date in this matter, as one has not been set
27
28   by the court, as of this date.




                                                   1
       Case 1:20-cv-00143-DAD-EPG Document 13 Filed 01/21/21 Page 2 of 3


1           The parties have agreed to the following new pretrial schedule:
2       •   Fact Discovery: Non-expert Discovery Cutoff: 4/1/21
3
        •   Expert Disclosure: 5/1/21
4
5       •   Rebuttal Expert Disclosure: 5/31/21

6       •   Expert Discovery Cutoff: 6/30/21
7       •   Dispositive Motion Filing Deadline: 8/14/21
8
        •   Pretrial Conference: 11/22/21
9
            Good cause exists for the requested continuance of the pretrial schedule because there has
10
11   been recent settlement discussions which the parties believe may lead to settlement of the matter.

12   IT IS SO STIPULATED.
13
     Dated: January 20, 2021                                     SEVILLE BRIGGS, LLP
14
                                                                 By: __/s/ Michael Seville_______
15                                                               Michael Seville
16                                                               Attorney for Plaintiff
                                                                 Jeffrey Moore
17
     Dated: January 20, 2021                                     JACOBSON MARKHAM, LLP
18
19                                                               By: __/s/ Joseph Urbanic_______
                                                                 Joseph Urbanic
20                                                               Attorney for Defendant
                                                                 Panoche Water District
21
22
23
24
25
26
27
28




                                                  2
       Case 1:20-cv-00143-DAD-EPG Document 13 Filed 01/21/21 Page 3 of 3


1                                                  ORDER
2           The parties filed a stipulation (ECF No. 12) to modify the scheduling order (ECF No. 9) on
3
     January 20, 2021. The Court will grant the stipulated request other than with respect to the pretrial
4
     conference, which the Court continues to accommodate the requested revision to the dispositive
5
6    motion filing deadline. Accordingly, IT IS HEREBY ORDERED that the pretrial schedule is

7    modified as follows:
8
          Event / Deadline                       Previous Date          Revised Date
9         Nonexpert Discovery Cutoff             January 29, 2021       April 1, 2021
          Expert Disclosures                     March 1, 2021          May 1, 2021
10
          Rebuttal Expert Disclosures            March 31, 2021         May 31, 2021
11        Expert Discovery Cutoff                April 30, 2021         June 30, 2021
12        Dispositive Motion Filing Deadline     June 14, 2021          August 14, 2021
          Pretrial Conference                    November 22, 2021      January 25, 2022 at 8:30 a.m.
13
14
15
16   IT IS SO ORDERED.

17
        Dated:     January 20, 2021                            /s/
18                                                      UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28




                                                  3
